945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gardnel A. CARTER, Petitioner-Appellant,v.Mason WATERS, Warden, Attorney General of the State ofMaryland, Respondents-Appellees.
No. 91-6079.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 20, 1991.Decided Oct. 1, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-91-124-JFM)
Gardnel A. Carter, appellant pro se.
Mary Jennifer Landis, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, K.K. HALL and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Gardnel A. Carter appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. S 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Carter v. Waters, CA-91-124-JFM (D.Md. Apr. 22, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court denied Carter's habeas petition on the grounds that it was procedurally barred due to his untimely petition for writ of certiorari in the Maryland Court of Appeals.   In his docketing statement filed with this Court, Carter asserts for the first time that his attorney had refused to file a certiorari petition on the grounds that it was inappropriate.   This claim indicates that Carter's habeas petition may not be procedurally barred because the Maryland Court of Appeals could grant leave to file a belated petition for writ of certiorari.   Carter's remedy is to file a Fed.R.Civ.P. 60(b) motion in the district court for relief from that court's denial of his habeas petition